
	
		I
		112th CONGRESS
		1st Session
		H. R. 826
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2011
			Mr. Carter (for
			 himself and Mr. Doggett) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to establish policies
		  and guidelines to ensure civilian and military law enforcement personnel
		  charged with security functions on military installations will receive Active
		  Shooter Training.
	
	
		1.Short titleThis Act may be cited as the
			 Military Active Shooter Training Act of
			 2011.
		2.Active shooter
			 training for personnel responsible for front-line installation
			 securityThe Secretary of
			 Defense shall establish policy and promulgate guidelines to ensure civilian and
			 military law enforcement personnel charged with security functions on military
			 installations will receive Active Shooter Training as described in finding 4.3
			 of the document entitled “Protecting the Force: Lessons From Fort Hood”.
		
